Case 1:20-cv-23803-RNS Document 15 Entered on FLSD Docket 01/07/2021 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

 Falco Ermert, Plaintiff,            )
                                     )
 v.                                  )
                                     ) Civil Action No. 20-23803-Civ-Scola
 Caribbean Business Inc. and Javier )
 Morzan, Defendants.                 )
                Order Striking Filing and Granting Extension
        Plaintiff Falco Ermert, in this copyright infringement case, served
 Defendants Javier Morzan and Caribbean Business Inc. on November 4 and
 November 9, 2020, respectively. (ECF No. 8, 9.) Neither Defendant timely
 responded to the complaint. As a result, Ermert filed a motion for the entry of a
 clerk’s default on December 7, 2020. (ECF No. 10.) After the Clerk entered the
 default (ECF No. 11), the Court entered an order on its default judgment
 procedures (ECF No. 12.) In that order, the Court warned the Defendants that, if
 they failed to move to set aside the clerk’s default, or otherwise respond to this
 lawsuit, on or before January 4, 2021, a default final judgment may be entered
 against them. (Order at 1.) On January 4, Morzan submitted to the Clerk’s office
 what he identifies as a motion to dismiss, in which he asks the Court to “clos[e]
 th[e] lawsuit against” him. (Morzan’s Mot., ECF No. 13, 1.) Because Morzan’s
 submission is improper, the Court strikes it (ECF No. 13) from the docket.
        As an initial matter, to the extent Morzan seeks to represent Caribbean
 Business, corporations may not litigate a matter pro se. Rowland v. Cal. Men’s
 Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201–09 (1993); Palazzo v.
 Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985). In order to appear in this
 matter, then, Caribbean must be represented by counsel. Palazzo, 764 F.2d
 1385. This means Morzan, unless he is licensed to practice law, cannot
 represent Caribbean.
        Next, before Morzan can respond to the complaint, he must first succeed
 in setting aside the clerk’s default. In order to do that, he must present good
 cause. Fed. R. Civ. P. 55(c); see also Compania Interamericana Export–Import,
 S.A. v. Compania Dominicana de Avacion, 88 F. 3d 948, 951 (11th Cir. 1996).
 “‘Good cause’ is a mutable standard, varying from situation to situation. It is
 also a liberal one—but not so elastic as to be devoid of substance.” Id. To
 determine whether good cause exists, the Court will consider (1) whether the
 defaulting parties present a meritorious defense; (2) whether the default was
 culpable or willful; and (3) whether setting it aside would prejudice the
Case 1:20-cv-23803-RNS Document 15 Entered on FLSD Docket 01/07/2021 Page 2 of 2




 adversary. Id. In the meantime, because the clerk’s default has not been set
 aside, Morzan’s attempt to have the case against him dismissed is improper.
        At the same time, because Morzan has made an effort to finally participate
 in this case, albeit belatedly, Ermert asks for an extension of the deadline to file
 his motion for default judgment and notice of joint liability. (Pl.’s Mot., ECF No.
 14.) Finding good cause supporting the extension, the Court enlarges the
 deadline for these filings until January 20, 2021.
        As set forth above, the Court strikes Morzan’s filing (ECF No. 13) and
 therefore denies Ermert’s motion, in part, to the extent he asks that the filing be
 struck, and grants it, in part, with respect to the requested extension (ECF No.
 14).
        The Court directs the Clerk to mail copies of this order to the defaulted
 parties, at the addresses indicated below.
       Done and ordered in Miami, Florida, on January 6, 2021.



                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge

 Copies via U.S. mail to:
 Javier Morzan
 16558 NE 26th Avenue, Apt. 2C
 North Miami Beach, FL 33160

 Caribbean Business, Inc.
 c/o Tax House Corporation, Registered Agent
 1100 South Federal Highway
 Deerfield Beach, FL 33441
